DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-5, 7-12 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-18 of U.S. Patent No. 10459922. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Patent 10459922
Instant Application
1.  A device comprising: a processor of a data stream processing system implementing a coordinator for processing a stream of data records;  and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: 
collecting an identification of a source of a data record, a timestamp of the data record and a count of a number of records a data source has added to the stream with that timestamp;  
generating a unique identification with the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp;  
applying the unique identification to the data record;  
transmitting the data record with the unique identification to a downstream operator within the data stream processing system;  
and aggregating at the downstream operator a plurality of data records to an output data record with a new unique identification based on a respective unique identification of each one of the plurality of data records, wherein the plurality of data records comprises a fixed size.
1. A device comprising: a processor of a data stream processing system implementing a coordinator for processing a stream of data records; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: 
collecting an identification of a source of a data record, a timestamp of the data record and a count of a number of records a data source has added to the stream with that timestamp; 
generating a unique identification with the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp; 
applying the unique identification to the data record; 
and transmitting the data record with the unique identification to a downstream operator within the data stream processing system.
2.  The device of claim 1, wherein the source of the data record comprises the data source and the identification of the source of the data record comprises an identification of the stream and an identification of the data source.
2. The device of claim 1, wherein the source of the data record comprises the data source and the identification of the source of the data record comprises an identification of the stream and an identification of the data source.
3.  The device of claim 1, wherein the source of the data record comprises an operator and the identification of the source of the data record comprises an identification of the operator.
3. The device of claim 1, wherein the source of the data record comprises an operator and the identification of the source of the data record comprises an identification of the operator.
4.  The device of claim 1, wherein the unique identification is generated by applying an exclusive-OR to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp.
4. The device of claim 1, wherein the unique identification is generated by applying an exclusive-OR to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp.
5.  The device of claim 1, wherein the unique identification is generated by applying a cryptographic hash function to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp. 
5. The device of claim 1, wherein the unique identification is generated by applying a cryptographic hash function to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp.
6.  The device of claim 1, the operations further comprising: generating a plurality of output records based on a single data record having the unique identification, wherein an output counter identifies a position of each one of the plurality of output records within the single data record having the unique identification.
7. The device of claim 1, the operations further comprising: generating a plurality of output records based on a single data record having the unique identification, wherein an output counter identifies a position of each one of the plurality of output records within the single data record having the unique identification.
7.  A method comprising: 
collecting, by a processor, an identification of a source of a data record, a timestamp of the data record and a count of a number of records a data source has added to a stream of data records with that timestamp;  
generating, by the processor, a unique identification with the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp;  
applying, by the processor, the unique identification to the data record; 
transmitting, by the processor, the data record with the unique identification to a downstream operator within a data stream processing system;  
and aggregating, by the processor, at the downstream operator a plurality of data records to an output data record with a new unique identification based on a respective unique identification of each one of the plurality of data records, wherein the plurality of data records comprises a fixed size.
8. A method comprising: 
collecting, by a processor, an identification of a source of a data record, a timestamp of the data record and a count of a number of records a data source has added to a stream of data records with that timestamp; 
generating, by the processor, a unique identification with the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp; 
applying, by the processor, the unique identification to the data record; 
and transmitting, by the processor, the data record with the unique identification to a downstream operator within a data stream processing system.
8.  The method of claim 7, wherein the source of the data record comprises the data source and the identification of the source of the data record comprises an identification of the stream and an identification of the data source.
9. The method of claim 8, wherein the source of the data record comprises the data source and the identification of the source of the data record comprises an identification of the stream and an identification of the data source.
9.  The method of claim 7, wherein the source of the data record comprises an operator and the identification of the source of the data record comprises an identification of the operator.
10. The method of claim 8, wherein the source of the data record comprises an operator and the identification of the source of the data record comprises an identification of the operator.
10.  The method of claim 7, wherein the unique identification is generated by applying an exclusive-OR to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp.
11. The method of claim 8, wherein the unique identification is generated by applying an exclusive-OR to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp.
11.  The method of claim 7, wherein the unique identification is generated by applying a cryptographic hash function to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp.
12. The method of claim 8, wherein the unique identification is generated by applying a cryptographic hash function to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp.
12.  The method of claim 7, further comprising: generating a plurality of output records based on a single data record having the unique identification, wherein an output counter identifies a position of each one of the plurality of output records within the single data record having the unique identification.
14. The method of claim 8, further comprising: generating a plurality of output records based on a single data record having the unique identification, wherein an output counter identifies a position of each one of the plurality of output records within the single data record having the unique identification.
13.  A non-transitory computer-readable medium storing instructions which, when executed by a processor of a data stream processing system implementing a coordinator for processing a stream of data records, cause the processor to perform operations, the operations comprising: 
collecting an identification of a source of a data record, a timestamp of the data record and a count of a number of records a data source has added to the stream with that timestamp;  
generating a unique identification with the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp;  
applying the unique identification to the data record;  
transmitting the data record with the unique identification to a downstream operator within the data stream processing system;  
and aggregating at the downstream operator a plurality of data records to an output data record with a new unique identification based on a respective unique identification of each one of the plurality of data records, wherein the plurality of data records comprises a fixed size.
15. A non-transitory computer-readable medium storing instructions which, when executed by a processor of a data stream processing system implementing a coordinator for processing a stream of data records, cause the processor to perform operations, the operations comprising: 
collecting an identification of a source of a data record, a timestamp of the data record and a count of a number of records a data source has added to the stream with that timestamp; 
generating a unique identification with the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp; 
applying the unique identification to the data record; 
and transmitting the data record with the unique identification to a downstream operator within the data stream processing system.
16.  The non-transitory computer-readable medium of claim 13, wherein the source of the data record comprises an operator and the identification of the source of the data record comprises an identification of the operator.
16. The non-transitory computer-readable medium of claim 15, wherein the source of the data record comprises an operator and the identification of the source of the data record comprises an identification of the operator.
17.  The non-transitory computer-readable medium of claim 13, wherein the unique identification is generated by applying an exclusive-OR to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp.
17. The non-transitory computer-readable medium of claim 15, wherein the unique identification is generated by applying an exclusive-OR to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp.
18.  The non-transitory computer-readable medium of claim 13, wherein the unique identification is generated by applying a cryptographic hash function to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp.
18. The non-transitory computer-readable medium of claim 15, wherein the unique identification is generated by applying a cryptographic hash function to the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp.
14.  The non-transitory computer-readable medium of claim 13, the operations further comprising: generating a plurality of output records based on a single data record having the unique identification, wherein an output counter identifies a position of each one of the plurality of output records within the single data record having the unique identification.
20. The non-transitory computer-readable medium of claim 15, the operations further comprising: generating a plurality of output records based on a single data record having the unique identification, wherein an output counter identifies a position of each one of the plurality of output records within the single data record having the unique identification.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198